Citation Nr: 1603632	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-13 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to waiver of overpayment of VA benefits in the original amount of $103,315.90.  


REPRESENTATION

Veteran represented by:	Donald Barnard, Agent


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to November 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from determinations by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, and the Debt Management Center of the VA RO in St. Paul, Minnesota.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary regarding the Veteran's waiver request.  

In a communication received in May 2015, the Veteran requested a videoconference hearing before the Board in conjunction with his waiver claim.  To date, it does not appear that the Veteran has been scheduled for the requested hearing, nor has he withdrawn his hearing request.  

The Board finds that the case must be remanded to afford him an opportunity to appear and testify at the requested videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested videoconference hearing regarding his request for a waiver of overpayment of VA benefits.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




